


110 HR 6668 IH: Centennial Historic District Authorization Act of

U.S. House of Representatives
2008-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6668
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2008
			Mr. Fattah introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To establish the Centennial Historic District in
		  Philadelphia, Pennsylvania, and for other purposes.
	
	
		1.SHORT TITLEThis Act may be cited as the
			 Centennial Historic District Authorization Act of
			 2008.
		2.FindingsCongress finds the following:
			(1)The Centennial
			 Historic District in the Commonwealth of Pennsylvania was the site of an
			 international exhibition to celebrate the Centennial of the United States in
			 1876.
			(2)On
			 March 3, 1871, an Act of Congress created the United States Centennial
			 Commission and provided that an Exhibition of American and foreign arts,
			 products, and manufactures be held in Philadelphia in 1876.
			(3)Held only 11 years
			 after the end of the Civil War, the Centennial Exhibition was a both a national
			 celebration of unity and a recognition by the world community that the United
			 States was emerging as the leading nation in the world.
			(4)The Centennial
			 Exhibition displayed 60,000 exhibits from more than 28 countries around the
			 world in 240 buildings and hosted nearly 10 million visitors, estimated to be
			 nearly 25 percent of the population of the United States at the time. It was
			 the first World’s Fair to be held in the United States.
			(5)The Exhibition
			 became the center of cultural, technological, economic and geopolitical
			 development in the United States by demonstrating groundbreaking innovations,
			 including root beer, the telephone, kindergarten, the typewriter, the
			 phonograph, and the monorail.
			(6)More than 100
			 American companies who participated in the Centennial Exhibition are still in
			 business today, including Bausch and Lomb, John Deere, Campbell’s, Heinz, and
			 Wyeth.
			(7)The Centennial
			 Historic District is located in Fairmount Park, which is listed on the National
			 Register of Historic Places.
			(8)Memorial Hall, a
			 centerpiece of the Centennial celebration, is a National Historic Landmark and
			 is being renovated to join other cultural institutions as an anchor for the
			 Centennial Historic District.
			(9)The Centennial
			 Historic District will commemorate the historic significance of the Centennial
			 celebration in our Nation’s history.
			3.DefinitionsIn this Act:
			(1)Historic
			 districtThe term historic district means the
			 Centennial Historic District established by section 4.
			(2)Management
			 planThe term management plan means the management
			 plan described in section 5(b).
			(3)SecretaryThe
			 term Secretary means—
				(A)the Secretary of
			 the Interior; or
				(B)the head of any
			 Federal agency to which funds are appropriated to carry out this Act.
				4.Centennial
			 historic district
			(a)EstablishmentThere is established the Centennial
			 Historic District in the city of Philadelphia, Pennsylvania.
			(b)BoundariesThe boundaries of the historic district
			 shall be as depicted on the map titled Fairmount Park's Proposed
			 Centennial Authorization Boundary, numbered A, and dated December 2007.
			 The map shall be on file and available for public inspection in the appropriate
			 offices of the National Park Service.
			5.Administration of
			 centennial historic district
			(a)In
			 GeneralThe Secretary may make grants to, and enter into
			 cooperative agreements with, any State or local government agencies, any
			 nonprofit entities designated by the Secretary to operate the historic
			 district, or any leaseholders for—
				(1)the preparation of
			 the management plan; and
				(2)the implementation
			 of projects approved by the Secretary under the management plan.
				(b)Management
			 Plan
				(1)In
			 generalThe Secretary shall prepare a plan for the development of
			 historic, architectural, natural, cultural, recreational, and interpretive
			 resources within the historic district.
				(2)RequirementsThe
			 management plan shall include—
					(A)an evaluation
			 of—
						(i)the
			 condition of historic and architectural resources in the historic district;
			 and
						(ii)the
			 environmental conditions in the historic district; and
						(B)recommendations
			 for—
						(i)rehabilitating,
			 reconstructing, and adaptively reusing the historic and architectural resources
			 evaluated under subparagraph (A)(i);
						(ii)preserving
			 viewsheds, focal points, and streetscapes in the historic district;
						(iii)establishing
			 gateways to the historic district;
						(iv)establishing and
			 maintaining parks and public spaces in the historic district;
						(v)developing public
			 parking areas in the historic district;
						(vi)improving
			 pedestrian and vehicular circulation in the historic district; and
						(vii)improving
			 security in the historic district.
						(3)Restoration,
			 Maintenance, and Interpretation
					(A)Cooperative
			 AgreementsFor projects recommended in the management plan, the
			 Secretary may enter into cooperative agreements with the city of Philadelphia,
			 agents of the city, and designated partners to—
						(i)provide technical assistance with respect
			 to the preservation and interpretation of properties within the historic
			 district; and
						(ii)mark, improve, restore, and provide
			 interpretation of properties within the historic district.
						(B)ContentsA
			 cooperative agreement under subparagraph (A) shall ensure that—
						(i)the
			 Secretary has a right of access at reasonable times to public portions of the
			 historic district for interpretive and other purposes; and
						(ii)no
			 change or alteration shall be made in the property except with the agreement of
			 the property owner, the Secretary, and any Federal agency that may have
			 regulatory jurisdiction over the property.
						(c)Capital
			 Projects
				(1)In
			 generalThe Secretary shall,
			 to the extent funds are available, make grants for capital improvements in the
			 historic district.
				(2)ApplicationTo be eligible for a grant under this
			 subsection, an entity shall submit to the Secretary an application that
			 includes information concerning how the proposed capital project will improve
			 the historic district.
				(3)ConsiderationsIn
			 making grants under this subsection, the Secretary shall—
					(A)consider the cost
			 and benefit of the proposed capital project; and
					(B)give priority to
			 proposed capital projects—
						(i)providing gateways
			 to, and signage for, the historic district;
						(ii)improving
			 historical monuments in the historic district;
						(iii)maintaining
			 public parks and spaces in the historic district;
						(iv)establishing a
			 trail in the historic district;
						(v)maintaining and
			 improving the lake in the historic district;
						(vi)improving the
			 streetscape, including lighting, of the Girard Gateway;
						(vii)improving
			 pedestrian and vehicular traffic circulation and parking at the western end of
			 the Centennial Exhibition grounds; or
						(viii)restoring
			 Memorial Hall.
						(4)Matching
			 fundsTo be eligible for a
			 grant under this subsection, the recipient shall provide matching, non-Federal
			 funds in an amount equal to not less than 20 percent of the total amount of the
			 grant.
				6.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act $45,000,000 for fiscal
			 years 2009 through 2013. Of the amount appropriated pursuant to this section,
			 the Secretary shall obligate not more than 12 percent for planning and
			 technical assistance.
		
